DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: Line 6 of the claim recites in part “determine a change in the system the calculated change” and appears to be grammatically incorrect.
A possible correction could be to instead recite --determine a change in the system from the calculated change-- and accordingly is the interpretation taken by the examiner for the purpose of expedient examination. 

Line 9 of the claim also recites in part “including an actionable alerts” and appears to be grammatically incorrect.
A possible correction could be to instead recite --including an actionable alert-- and accordingly is in the interpretation taken by the examiner for the purpose of expedient examination. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3: The claim, which depends from claim 2, recites in part that “the secondary device comprises a surface to reflect the signal toward the device” (emphasis added). However, because parent claim 1, from which the claim ultimately depends, recites both a primary device and a secondary device, it is unclear which device is intended to be referred to by the recitation of “the device” since both are devices.
For the purpose of expedient examination however, the examiner is interpreting “the device” to refer to the first device due to at least the recitations in Applicant’s as-filed specification ¶ 98 wherein it is noted that a primary device 251C is utilized in conjunction with a secondary device 251D that is equipped with a reflective surface 272 that reflects a signal from the secondary device back to the primary device 251C.
The examiner recommends amending the claim to make clear that the secondary device is reflecting the signal toward the first device and/or amending the claim appropriately to obviate the instant rejection if Applicant has another interpretation of the claim language as supported in Applicant’s disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siraky et al. US PG-PUB 2015/0226582 A1 (hereafter Siraky), prior art of record as indicated on the IDS filed 2 November 2021.
As to claim 1: Siraky discloses a chain monitoring system (fig. 3 and see ¶ 63) comprising:
	a primary device (left hand element number 1 in fig. 3) mounted on a first plate of a chain (see fig. 3 and details in ¶ 63);
	a secondary device (right hand element number 1 in fig. 3) mounted on a second plate of the chain (see fig. 3 and details in ¶ 63); and
one or more sensors integrated with the primary device (¶ 63 notes that the sensors 1 include at least one reluctance sensor 2 that is integrated therein), the one or more sensors to measure one or more parameters relative to a distance between the first and second devices (¶ 61 notes that the chain sensors 1 are used to measure chain elongation via the spaced relationship between such sensors), wherein a value or change in value of the one or more parameters corresponds to a characteristic of the chain (see ¶ 63 which notes that the values or changes in values of one or more measured parameters correspond to characteristics of the chain, such as a wear condition as further noted in ¶ 67).

	As to claim 2: Siraky discloses the chain monitoring system of claim 1, wherein the primary device (left hand element number 1 in fig. 3) comprises a device configured to generate, transmit, or receive a signal (fig. 4 and see ¶ 64 which notes that the configuration of fig. 3 may be incorporated into a signal and power supply circuit that has AC voltage signals generated from the sensors 1 as disclosed in ¶ 65).

	As to claim 4: Siraky discloses the chain monitoring system of claim 2, wherein the signal is one of an electromagnetic signal or ultrasonic signal (see ¶ 64 which notes that AC voltage signals are utilized and thus are considered to be electromagnetic signals).

	As to claim 5: Siraky discloses the chain monitoring system of claim 1, wherein the primary device (left hand element number 1 in fig. 3) comprises a magnetic sensor and the secondary device comprises a permanent magnet (¶ 53 regarding the chain sensors 1 including reluctance sensors that have permanent magnets 9 as well), the one or more sensors configured to measure a magnetic field strength or a change in magnetic field strength between the primary and secondary devices (¶ 62 regarding the magnetic flux which is indicative of the magnetic field strength that is measured).

	As to claim 6: Siraky discloses the chain monitoring system of claim 1, wherein the one or more sensors (the left most and right most elements both designated as “1” in fig. 4) is a thermistor, a strain gauge, an inertial measurement unit, a LIDAR sensor, a radar sensor, an ultrasonic sensor, an optical sensor, an infrared sensor, or a magnetic sensor (see ¶ 62 regarding the sensors 1 that comprise magnetic circuits 13, 14 and measure magnetic flux as disclosed).

	As to claim 7: Siraky discloses the chain monitoring system of claim 6, wherein the one or more parameters include a magnetic field (¶ 62 regarding the magnetic flux parameter measured which is considered to be a measure of magnetic field), an optical signal, a temperature, time in service, speed, shock, or load of the chain.

	As to claim 8: Siraky discloses the chain monitoring system of claim 1, further comprising processing circuitry to:
	receive measurements from the one or more sensors (¶ 62 regarding the measurement of magnetic flux received by the sensors);
	compare the measurements to one or more corresponding threshold values (¶ 67 regarding the comparison between an expected/original chain elongation value that is considered to be a threshold value and the measured chain elongation);
	calculate a wear value of the chain based on the measurements comparison (¶ 67 regarding the wear indicator and the warning indicated from the comparison of chain elongation value); and
	determine a wear status of the chain based on the wear value comparison, and present the wear status on a user interface (¶ 67 regarding the difference between the stored/expected chain elongation and the measured chain elongation - because a larger difference is indicative of more elongation, this is considered to be determining a wear status of the chain based on the wear value comparison and is presented on a wear indicator 17 along with an emergency indicator 18 as disclosed).

	As to claim 10: Siraky discloses the chain monitoring system of claim 8, wherein the processing circuitry is further configured to:
	receive measurements from the one or more sensors (¶ 62-63 regarding the measurement of flux or other parameters that may be measured);
	calculate a change or a rate of change of one or more variables measured by the one or more sensors (¶ 63 regarding the differences measured by the sensors as disclosed);
	determine a change in the system from the calculated change or rate of change of the variables (¶ 67 regarding the determination of change elongation from the calculated change of the parameter measured); and
	provide an indication of the change in the system on a user interface, the indication including an actionable alert (¶ 67 regarding the indication of a wear condition that is presented to a user via the wear indicator 17 and the emergency indicator 18).
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siraky et al. US PG-PUB 2015/0226582 A1 (hereafter Siraky), prior art of record as indicated on the IDS filed 2 November 2021, in view of Goldstein US PG-PUB 2016/0116356 A1 (hereafter Goldstein).
	As to claim 3: Siraky teaches all of the limitations of the claimed invention as described above regarding claim 2, including a secondary device (right hand element number 1 in fig. 3), but does not explicitly teach:
wherein the secondary device comprises a surface to reflect the signal toward the first device (see the above 35 U.S.C. 112 rejection of the instant claim which notes that the claim language is interpreted as reciting the secondary device comprising a surface to reflect a signal toward the first device).
Goldstein teaches a device that comprises a surface to reflect a signal toward another device (¶ 51 regarding the reflection of a light signal that is sent from an illumination unit to an image sensor after interaction with a chain).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Siraky to include a surface on a secondary device to reflect a signal toward the first device because such a reflection could be useful if optical means are utilized to take measurements of a chain such as suggested in ¶ 51 of Goldstein and is an art recognized means of determining whether there is a discontinuity in a chain such as further suggested in Goldstein ¶ 52.

As to claim 9: Siraky teaches all of the limitations of the claimed invention as described above regarding claim 8, including wherein the processing circuitry is further configured to:
identify measurements that exceed the one or more corresponding threshold values within a predetermined interval (¶ 67 regarding the exceeding of the chain elongation from an expected value);
determine whether an identified measurement lies outside a range of acceptable averaging values (¶ 67 regarding the difference between a measured and expected chain elongation in view of the previous details in ¶ 35 regarding the averaged values that may be associated with each chain sensor - because such an averaging is disclosed as occurring, the comparison is considered to be in relation to an averaged amount of measured chain elongation); 
but does not explicitly teach:
applying a filter to the identified measurements; and
generating an alert corresponding to each identified measurement that remains following application of the filter.

Goldstein teaches applying a filter to identified measurements (¶ 73); and
generating an alert corresponding to each identified measurement that remains following application of the filter (¶ 42 regarding the displaying of chain parameters to a user).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Siraky by applying a filter to the identified measurements and generating an alert corresponding to each identified measurement that remains following application of the filter because such a filter can account for phenomenon that are associated with sudden changes in measured values by smoothing said values, such as suggested in ¶ 73 of Goldstein, and displaying such relevant information to a user as further suggested in ¶ 42 is useful because a user may be made aware of a faulty operating condition for a chain operated device and can thus improve safety and awareness.

As to claim 11: Siraky as modified by Goldstein teaches the chain monitoring system of claim 9, wherein the filter is an averaging function applied over the predetermined interval or a plurality of predetermined intervals (¶ 73 of Goldstein regarding the filtering being described as an averaging filtering that is applied over a predetermined interval such as the suggested 100 readings per second).

As to claim 12: Siraky discloses a chain monitoring system (fig. 3 and see ¶ 63) comprises:
one or more sensors to measure one or more parameters corresponding to chain elongation (¶ 63 regarding the measurement of chain elongation by sensors such as disclosed in ¶ 62); and
a processing circuitry to:
receive measurement from the one or more sensors (¶ 62 regarding the measurement of magnetic flux received by the sensors);
determine an elongation value of the chain based on the received measurements (¶ 63 regarding the calculation of chain elongation from the sensor measurements made as disclosed therein); and
transmit the elongation value to a remote computing platform for analysis, display, or control (¶ 24 regarding the measurement values and control data that can be transmitted as disclosed).
Siraky does not explicitly teach:
an enclosure to contain one or more components, a surface of the enclosure to mate with a link to mount the system onto a chain.
Goldstein teaches:
an enclosure (290; see ¶ 54) that contains one or more components (¶ 54), a surface of the enclosure to mate with a link to mount a system onto a chain (¶ 55 regarding the mechanical attachment of the housing that connects the housing 290 to the chain as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Siraky to include an enclosure to contain one or more components, a surface of the enclosure to mate with a link to mount the system onto a chain because such an enclosure protects the internal components of the electronics therein, is easily mounted to a chain, and may be removed for cleaning or maintenance when necessary, such as suggested in Goldstein ¶ 54 and 55.

As to claim 13: Siraky as modified by Goldstein teaches the chain monitoring system of claim 12, wherein the one or more sensors is a thermistor, a strain gauge, an inertial measurement unit, or a magnetic sensor (see ¶ 62 of Siraky regarding the sensors 1 that comprise magnetic circuits 13, 14 and measure magnetic flux as disclosed).

As to claim 14: Siraky as modified by Goldstein teaches the chain monitoring system of claim 12, wherein the processing circuitry is further configured to:
determine a maximum threshold elongation value (¶ 22 of Siraky regarding the maximum allowed distance between teeth of the first and second sensors as disclosed);
calculate a threshold operating elongation value below the maximum threshold value (¶ 22 of Siraky regarding the several amounts that may be associated with the chain teeth distances - the chosen value is used in conjunction with comparison to a measured value such as noted later in ¶ 63 and is thus considered to be calculating a threshold operating elongation value below the maximum threshold value);
compare the elongation value to the threshold operating elongation value (¶ 63 and 67 of Siraky regarding the comparison of the elongation value measured to the threshold operating elongation value);
generate an alert in response to the elongation value exceeding the threshold operating elongation value (¶ 67 of Siraky regarding the emergency indicator 18 when chain elongation exceeds the set amount).

As to claim 15: Siraky as modified by Goldstein teaches the chain monitoring system of claim 12, wherein the processing circuitry is further configured to:
receive measurements from the one or more sensors (¶ 62 of Siraky regarding the measurement of magnetic flux received by the sensors);
calculate a change or a rate of change of one or more variables measured by the one or more sensors (¶ 63 of Sirkay regarding the differences measured by the sensors as disclosed), wherein the variables correspond to one or more of temperature, speed, location, force, movement, shock load, wear (¶ 67 of Siraky regarding the wear indicated by the chain elongation measurement exceeding the amount expected), elongation, or time;
compare the calculated change or rate of change to a list of threshold changes or rates of change of the one or more variables (¶ 67 of Siraky regarding the comparison of a measured value to a stored value of the one or more variables measured); and
generate an alert in response to the calculated change or rate of change violating a threshold of the list of threshold changes or rates of change (¶ 67 of Siraky regarding the notification to a user in the event of a calculated change exceeding a stored amount via the emergency indicator 18 as disclosed).

As to claim 16: Siraky as modified by Goldstein teaches the chain monitoring system of claim 14, wherein the processing circuitry is further configured to assign a weighted factor to one or more of the measurements from the one or more sensors before or after the measurements comparison (¶ 49 of Goldstein regarding the weighting factor concerning the elongation of the chain that is noted to be induced by force as disclosed therien).

As to claim 17: Siraky as modified by Goldstein teaches the chain monitoring system of claim 14, further comprising an alert indicator configured to illuminate when a measured parameter exceeds a threshold value (¶ 29 of Siraky regarding the indication of the chain elongation which may occur when a measured parameter exceeds a threshold value as later disclosed in ¶ 67).

As to claim 18: Siraky discloses a chain monitoring system (fig. 3 and see ¶ 63) comprises:
a magnetic sensor (1; see figures 3 and 4) to measure a magnetic field from a magnetic source (see ¶ 62 regarding the sensors 1 that comprise magnetic circuits 13, 14 and measure magnetic flux as disclosed); and
a processing circuitry to:
receive magnetic field measurements from the magnetic sensor (¶ 62 regarding the measurements received by the sensors 1);
determine an elongation value of the chain based on the received magnetic field measurements (¶ 63 regarding the calculation of chain elongation from the sensor measurements made as disclosed therein); and
transmit the elongation value to a remote system for analysis, display, or control (¶ 24 regarding the measurement values and control data that can be transmitted as disclosed).
Siraky does not explicitly teach:
an enclosure to contain or more components, a surface of the enclosure to mate with a link the mount the system onto a chain.
Goldstein teaches:
an enclosure (290; see ¶ 54) that contains one or more components (¶ 54), a surface of the enclosure to mate with a link to mount a system onto a chain (¶ 55 regarding the mechanical attachment of the housing that connects the housing 290 to the chain as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Siraky to include an enclosure to contain one or more components, a surface of the enclosure to mate with a link to mount the system onto a chain because such an enclosure protects the internal components of the electronics therein, is easily mounted to a chain, and may be removed for cleaning or maintenance when necessary, such as suggested in Goldstein ¶ 54 and 55.

As to claim 19: Siraky as modified by Goldstein teaches the chain monitoring system of claim 18, wherein the magnetic source is arranged on a first plate of the chain and the magnetic sensor is arranged on a second plate of the chain adjacent to the first plate (¶ 50 of Siraky; because each of the chain sensors 1 includes a magnet 9 disposed upon a flat portion considered to be a plate [such as depicted in more detail in fig. 1] and each of such sensors has both first and second plates with corresponding magnetic sources, the magnetic source may be considered to be arranged on a first plate of the chain and the magnetic sensor may be considered to be arranged on a second plate of the chain adjacent to the first plate).

As to claim 20: Siraky as modified by Goldstein teaches the chain monitoring system of claim 18, wherein the processing circuitry is further configured to:
determine an elongation status for the chain (¶ 67 of Siraky), including a maximum threshold value (¶ 22 of Siraky regarding the maximum allowed distance between teeth of the first and second sensors as disclosed);
calculate a threshold operating elongation value below the maximum threshold value (¶ 22 of Siraky regarding the several amounts that may be associated with the chain teeth distances - the chosen value is used in conjunction with comparison to a measured value such as noted later in ¶ 63 and is thus considered to be calculating a threshold operating elongation value below the maximum threshold value);
compare the elongation value to the threshold operating value (¶ 63 and 67 of Siraky regarding the comparison of the elongation value measured to the threshold operating elongation value); and
generate an alert in response to the elongation value exceeding the threshold operating elongation value (¶ 67 of Siraky regarding the emergency indicator 18 when chain elongation exceeds the set amount).

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Kreisfeld et al. US PG-PUB 2019/0086239 A1 discloses a chain sensor including a magnetic circuit and appears pertinent to Applicant’s disclosure.
	Lodge et al. US PG-PUB 2010/0005899 A1 discloses a method for detecting strain applied to a transmission chain and appears pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2855                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855